Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 November 2020, 29 December 2020 & 15 March 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 11 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Birmingham (US 11,101,421).
Regarding claim 1, Birmingham teaches an apparatus (nano-scale energy conversion device) 100, comprising: 
a transport medium (nanofluid) 112 comprising a nanoparticle (nanoparticle clusters) 116 suspended in a dielectric 114 (c.4:22-24; c.4:63-65; c.5:1-3; c.5:24-27; Fig.1), the transport medium 112 having a first side and a second side (not numbered), the first side opposing the second side (i.e., nanofluid 112 maintained in cavity 110 extending between electrodes 106; c.4:21-24; Fig.1), the nanoparticle 116 comprising a conductive metal (e.g., gold or silver; c.5:24-33), the conductive metal at least partially covered by a monolayer film, the monolayer film being less conductive than the conductive metal (i.e., nanoparticle clusters coated with alkanethiol coating 808 to form a dielectric barrier thereon; c.5:49-51; c.13:53-62; Fig.8);
a first surface (collector/anode) 104 disposed at the first side of the transport medium, the first surface having a first work function (abstract; c.4:28-42); and 
a second surface (emitter/cathode) 102 disposed at the second side of the transport medium 112, the second surface having a second work function (abstract; c.4:28-42), wherein the first (collector/anode) work function is lower than the second (emitter/cathode) work function (i.e., the emitter electrode 102 has a higher work function value than the collector electrode 104; c.4:42-43; Fig.1).  

    PNG
    media_image1.png
    539
    596
    media_image1.png
    Greyscale

Regarding claim 3, the dielectric 114 is a solution comprising at least one of silicone oil, purified water, hexane, toluene, and tetradecane (c.5:1-3; c.12:51-53; c.13:25-31).  
Regarding claim 4, the monolayer film has a thickness less than ten nanometers since the nanoparticle clusters have a diameter in the range of 0.5-5 nm (c.5:58-60), thus implying the monlayer dielectric coating deposited, e.g., electrosprayed, thereon (c.13:1-4) falls within the claimed range.  Further, the conductive metal of the nanoparticle 116 comprises at least one of gold, silver, platinum, titanium, platinum, lanthanum hexaboride, and copper (c.5:24-30).  
Regarding claim 5, the nanoparticle 116 further comprises a core-shell nanoparticle (i.e., Au and Ag cores; c.13:33; nanoparticle cluster comprising grouping of six to eight atoms; c.5:30-34), the core-shell nanoparticle including a conductive core and an insulative film (nanoparticle clusters coated with alkanethiol coating 808 to form a dielectric barrier thereon; c.5:49-51; c.13:53-62; Fig.8).
Regarding claim 6, first surface of collector/anode 104 comprises nanoparticles forming a coating layer 142 of Cs2O deposited in patterns by electrospray or nanofabrication techniques (c.6:59-63) which impart a surface feature of a pin or pillar (Fig.1).
Regarding claim 7, the first surface 142 comprises at least one of Cs2O, CsF, CH30H, CsCO3, chlorine compounds, fluorine compounds, cesium compounds, non-stoichiometric cesium oxides, and cesium fluorides (i.e., Cs2O; c.6:59-63).  
Regarding claim 11, Birmingham teaches an apparatus (nano-scale energy conversion device) 100, comprising: 
a first electrode (collector/anode) 104 having a first surface, the first surface having a first work function (abstract; c.4:28-42);
a second electrode (emitter/cathode) 102 having a second surface, the second surface having a second work function (abstract; c.4:28-42; Fig.1); and
a transport medium (nanofluid) 112 interposed between the first surface and the second surface, the transport medium comprising traps (nanoparticle clusters) 116 suspended in a dielectric 114 (c.4:22-24; c.4:63-65; c.5:1-3; c.5:24-27; Fig.1) 
wherein the first work function is lower than the second work function (i.e., the emitter electrode 102 has a higher work function value than the collector electrode 104; c.4:42-43; Fig.1).  
Regarding claim 13, the first electrode and the second electrode have a surface treatment 138, 142 comprising at least one of Cs2O, CsF, CH30H, CsCO3, chlorine compounds, fluorine compounds, cesium compounds, non-stoichiometric cesium oxides, and cesium fluorides (i.e., Cs2O; c.6:59-63).  
Claim 11 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nguyen, H.M. et al. (“Thermionic emission via a nanofluid for direct electrification from low-grade heat energy”; NanoEnergy 49, 172-178; 14 April 2018).1 
Regarding claim 11, Nguyen teaches an apparatus (thermionic energy generator) TiEG, comprising: 
a first electrode (cathode) having a first surface, the first surface having a first work function WFC (Fig.1);
a second electrode (anode) having a second surface, the second surface having a second work function WFA (Fig.1); and
a transport medium (nanofluid) interposed between the first surface and the second surface, the transport medium comprising traps suspended in a dielectric (i.e., nanofluid containing dispersed metallic nanoparticles nPs such as Au, p.173; nanofluid solution prepared from toluene and tetradecane, p.176),
wherein the first work function WFC is lower than the second work function WFA  (p.173; Fig.1).

    PNG
    media_image2.png
    434
    371
    media_image2.png
    Greyscale

Claims 15 & 17 are is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boyd (US 9,786,718).2
Regarding claim 15, Boyd teaches an apparatus, comprising: 
53Attorney Docket No. 040198-563001US/P0119-004a first electrode (conductor layers 820/821 connected by internal conductor 890) having a first surface and a second surface (i.e., low work function layers) 830 & 831, the first surface 830 and the second surface 831 being associated with a first work function (i.e., low work function; c.17:22-27 & 40-46); 
a second electrode (conductor layer) 850 facing the first surface 830, the second electrode 850 associated 850 with a second work function (i.e., higher work function; c.17:30-33); 
a third electrode (conductor layer) 851 facing the second surface 831, the third electrode 851 associated with the second work function (i.e., conductor layer 851 connected to higher work function second electrode 850 by internal conductor 880; Fig.8I); 
a first transport medium (dielectric layer) 840 interposed between the first electrode 820/821 and the second electrode 850; and 
a second transport medium (dielectric layer) 841 interposed between the first electrode 820/821 and the third electrode 851, 
wherein the second electrode 850 and the third electrode 851 are electrically coupled (by internal conductor 880) and the first work function is lower than the second work function (i.e., conductor layers 820/821 may be conditioned or may have adhered or otherwise placed in close contact to low work function layers 830, 831, while conductor layers 850 & 851 connected by internal conductor 880 have a comparatively higher work function; c.17:13-50; Fig.8I).

    PNG
    media_image3.png
    234
    572
    media_image3.png
    Greyscale

Regarding claim 17, the first surface 830 contacts the first transport medium 840 and the second surface 831 contacts the second transport medium 841 (Fig.8I).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Birmingham in view of Kimura et al. (US 9,000,652).
Birmingham substantially teaches the invention but does not teach the first surface (collector/anode) 104 comprises “a semi-conductive material, the semi-conductive material being doped with at least one of aluminum, antimony, bismuth, gold, phosphorous and boron.”
But, Kimura teaches a thermionic generator including electrodes 1 & 2 comprising semiconductor materials such as diamond that are doped with different concentrations of impurities such as phosphorous, antimony or the like, in order to improve power generation efficiency (c.5:58-c.6:10; Fig.1)
Thus, it would have been obvious before the effective filing date to provide the first surface of Birmingham from a semi-conductive material, the semi-conductive material being doped with at least one of aluminum, antimony, bismuth, gold, phosphorous and boron, since Kimura teaches such materials for the electrodes would have improved power generation of a thermionic generator.  

Allowable Subject Matter
Claims 2, 9-10, 12, 14, 16 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, Birmingham teaches the nanoparticle work function (e.g., Au or Ag  are 4.1 eV and 3.8 eV) is greater than the work function of electrodes (c.5:33-35; c.11:30-46; c.15:62-63). Thus, Birmingham does not teach “a nanoparticle work function is lower than the second work function.”
Regarding 9, the prior art does not further teach the first surface has “covalent bonding in-plane and Van der Waals bonding out of plane, and wherein the first surface comprises at least one of WSe2, MoS2, MoTe2, and h-BN.”
Regarding claim 10, the prior art does not further teach “a first end and a second end of the transport medium include a sealant and a standoff, and wherein the first surface has a surface thickness less than one nanometer, the first surface including at least one of graphene, Si2BN, and borophene.”
	Regarding claim 12, the prior art does not further teach the dielectric comprises “a lattice of Ta205 and a tantalum dopant and the traps include an opening in the lattice of Ta205 where no atom is bonded to the tantalum dopant.”
Regarding claim 14, the prior art does not further teach the dielectric is “a polycrystalline layer having a crystalline structure, the traps are nanoparticles including a conductive metal, and wherein the first electrode comprises a semi-conductive material and the second electrode comprises at least one of Ti, Ni, Cu, Pd, Ag, Hf, ITO, W, Ir, Pt, and Au.”
Regarding claim 16, the prior art does not teach the claimed apparatus including “first electrode and the second electrode are on opposing sides of the first transport medium, and wherein the second electrode and the third electrode are on opposing sides of the second transport medium.”
Regarding claim 18, the prior art does not further teach “a first lead, the first lead oriented in a first direction non-parallel to the first surface and the second surface, the first lead electrically connected to the second electrode and the third electrode; and a second lead, the second lead oriented in a second direction non-perpendicular to the first lead, the second lead electrically coupled to the first electrode.”
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in 10 November 2020 IDS.
        2 Cited in 10 November 2020 IDS.